Citation Nr: 1512481	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease (IHD)/coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from April 1965 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam or to have been exposed to herbicides/Agent Orange in service.

2.  A cardiovascular disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a cardiovascular disability is not warranted.  38 U.S.C.A.    §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claim was readjudicated by the RO in a June 2014 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were obtained.  The RO did not arrange for a VA examination or secure a medical opinion with respect to this claim.  The Board has considered whether an examination is necessary.  Absent any competent evidence suggesting that the Veteran's cardiovascular disability may be etiologically related to his service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that he has IHD/CAD due to exposure to herbicides in service.  Specifically, he contends that he served on the USS HOEL, which anchored in the mouth of the Red River and Danang Harbor, and near NHA Trang in the South East River Channel, which he alleges are the brown waters of Vietnam.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including ischemic heart disease), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.           38 C.F.R. § 3.313(a).  In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran does not contend that he stepped off the USS HOEL onto the shore of the Republic of Vietnam.  Rather, in various written statements from him and his representative, the Veteran reported that the USS HOEL was anchored in the Red River and in Danang Harbor.  

In light of the Veteran's assertions, service personnel records and relevant deck logs of the USS HOEL were obtained and associated with the record.  The personnel records show that the USS HOEL operated in the contiguous waters of Vietnam from August 29, 1966 to January 9, 1967 (during the Veteran's period of active duty service).  The deck logs indicate that the USS HOEL entered Danang Harbor and Haiphong Harbor.  However, the Board observes that, though the USS HOEL was anchored in these harbors, it remained in "blue water" offshore.  In this regard, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as DaNang...along the [Vietnam] coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  See M21-MR, IV.ii.1.H.28.h.  As such, this record is not sufficient to establish the Veteran's presence within the Republic of Vietnam.  Further, there is no official record of the USS HOEL operating in inland waterways.

In this regard, correspondence from the Joint Services Records Research Center (JSRRC) dated in May 2009 indicated that JSRRC has found "no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  Similarly, a PIES response indicates that while the USS HOEL was in the official waters of the Republic of Vietnam, the record provides "no conclusive proof of [the Veteran's] in-country service."

The Board acknowledges the Veteran's contentions that he was in "close proximity to the Vietnam coastline and operating in, near and around its river openings and channels."  See September 2014 statement.  However, as discussed above, applicable regulations limit the presumption of herbicide exposure to those veterans who stepped foot on the landmass of the Republic of Vietnam or served within the inland waters.  See Haas, supra.  As there is no such evidence in the instant case, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is neither shown nor alleged that a cardiovascular disability was manifested in service.  Notably, on his July 2012 claim seeking compensation, the Veteran reported onset of his IHD was in 2008, almost 40 years since discharge from service.  Further, on his January 1969 separation examination, his heart was normal on clinical evaluation.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.

The preponderance of the evidence is also against a finding that service connection for a cardiovascular disease, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show that cardiovascular disease was manifested within the first post-service year.  Indeed, the first documented report of a cardiovascular disability is not until many years after service, and the Veteran has contended that his cardiovascular disability developed in 2008, almost 40 years since his discharge from service.  Therefore, presumptive service connection for a cardiovascular disability as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  The evidence does not reflect, and the Veteran does not contend that he has experienced symptoms of cardiovascular disability continuously since service.  As neither the evidence nor the Veteran's statements support continuity of symptomatology since service, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, the cardiovascular disorder may somehow otherwise be related to the Veteran's service.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); however, determining the etiology of a cardiovascular disability is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he has a cardiovascular disability as a result of service (and specifically due to exposure to herbicides therein), the Board does not question the Veteran's sincerity of his beliefs.  However, he is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  There is no probative evidence that shows or suggests that the Veteran's cardiovascular disability may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.



ORDER

Service connection for a cardiovascular disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


